Case 2:20-cv-06338-KSH-CLW Document 1-1 Filed 05/26/20 Page 1 of 8 PageID: 4




    AGRAPIDIS &MAROULES, P .C.
    777 Terrace Avenue, Suite 504
    Hasbrouck Heights, New Jersey 07604
    (201) 288-0500
    ATTORNEYSFORPLAINTWF
    YEESOONMA,                                    :SUPERIOR COURT OF NEW JERSEY
                                                  :LAW DIVISION: BERGEN COUNTY

                   Plaintiff,                     :DOCKET NO:             BER-L-2763-20

    V.                                                    CIVIL ACTION

    COSTCO WHOLESALE OF TETERBORO:                        SUMMONS
    and JOHN DOE I-III,

                     Defendants.
    FROM THE STATE OF NEW JERSEY
    TO THE DEFENDANT(S) NAMED ABOVE:                               Costco Wholesale of Teterboro
             The Plaintiff, named above, has filed a lawsuit against you in the Superior Court of
    New Jersey. The Complaint attached to this Summons states the basis for this lawsuit. If
    you dispute this Complaint, you or your attorney must file a written Answer or Motion and
    Proof of Service with the Deputy Clerk of the Superior Court in the county listed above
    within 35 days from the date you received this Summons, not counting the date you received
    it. ([he address of each deputy clerk of the Superior Court is provided.) Ifthe Complaint
    is one in foreclosure, then you mustfile your written Answer or Motion and Proof of Service
    with the Clerk of the Superior Court, Hughes Justice Complex, CN 971, Trenton, NJ 08625.
    A filing fee• payable to the Clerk of the Superior Court and a completed Case Information
    Statement (available from the deputy clerk of the Superior Court) must accompany your
    Answer or Motion when it is filed. You must also send a copy of your Answer or Motion to
    Plaintiff's attorney whose name and address appear above, or to the Plainliff, ifno attorney
    is named above. A telephone call will not protect your rights; you must file and serve a
    written Answer or Motion (with fee and completed Case Information Statement) ifyou want
    the Court to hear your defense.
            Ifyou do notfile and serve a written Answer or Motion within 35 days, the Court may
    enter ajudgment against you for the relief Plaintiffdemands, plus interest and costs of suit.
    Ifjudgment is entered against you, the Sheriff may seize your money, wages, or property to
    pay all or part of the judgment.
            Ifyou cannot afford an attorney, you may call the Legal Services Office in the county
    where you live. A list of these offices is provided. Ifyou do not have an attorney and are not
    eligible for free legal assistance, you may obtain a referral to an attorney by calling one of
    the Lawyer Referral Services. A list of these numbers is also provided.
    Dated: May 18, 2019                              =Mi�ic=l=•el=l=e.:.;.M.=·-=S=m=i=th"--------
                                                     Clerk, Superior Court of New Jersey
Case 2:20-cv-06338-KSH-CLW Document 1-1 Filed 05/26/20 Page 2 of 8 PageID: 5
Case 2:20-cv-06338-KSH-CLW Document 1-1 Filed 05/26/20 Page 3 of 8 PageID: 6
Case 2:20-cv-06338-KSH-CLW Document 1-1 Filed 05/26/20 Page 4 of 8 PageID: 7
Case 2:20-cv-06338-KSH-CLW Document 1-1 Filed 05/26/20 Page 5 of 8 PageID: 8
Case 2:20-cv-06338-KSH-CLW Document 1-1 Filed 05/26/20 Page 6 of 8 PageID: 9
Case 2:20-cv-06338-KSH-CLW Document 1-1 Filed 05/26/20 Page 7 of 8 PageID: 10
Case 2:20-cv-06338-KSH-CLW Document 1-1 Filed 05/26/20 Page 8 of 8 PageID: 11
